PER CURIAM:
The claimant seeks an award in the sum of $211.15 for damages and injuries sustained when his 1979 Oldsmobile automobile struck a pothole in the northbound lane of Little Seven Mile in Cabell County, West Virginia, on December 25, 1979.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either *127actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.